DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-7, 12-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruoka (JP H08-117517 A) in view of Thoma (USP 2,800,230).
Regarding claims 1 and 6, Maruoka discloses in figures 1-2, a pipeline strainer comprising: 
a body (1) having a Y-shape (see figures 1-2) and comprising an inlet for a fluid (2), an outlet for a cleaned fluid (3), a debris drain (31), and a cavity inside of the body connecting the inlet, the outlet, and the debris drain (see interior of case 1, figure 1); 
a straining element disposed in the cavity and configured to remove particles from the fluid to provide the cleaned fluid, the straining element having an open first end and an open second end opposite the open first end (see straining element 5, figures 1-2); 
at least one magnet disposed between the open first end and the open second end of the straining element and configured to be removed from the body without causing liquid within the cavity to drain from the pipeline strainer (magnet 8, [0012-0013]).

Maruoka does not expressly provide for a baffle inside of the straining element that is disposed between the magnet and the debris drain.
	Thoma discloses in figures 1-5 (note the embodiment of figure 5 may replace that of the other figures, see C2/L3-5) a magnetic separator (title) having a straining element (S) wherein within the straining element is disposed a magnet (M) which is provided with a drywell or sheath (jacket H), the jacket (H) provided as illustrated in figure 5 with baffles (ribs R). Thoma provides the ribs to prevent dispersing of particles when removing the separator element (C4/L1-27).
	It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified the sheath (21) of Maruoka to further include baffle(s) in the form of ribs (R) as taught by Thoma for the purpose of preventing particle dispersion during separating removal.
Regarding claim 7, Maruoka discloses in figures 1-2, a pipeline strainer comprising: 
a body (1) having a Y-shape (see figures 1-2) and comprising an inlet for a fluid (2), an outlet for a cleaned fluid (3), a debris drain (31), and a cavity inside of the body connecting the inlet, the outlet, and the debris drain (see interior of case 1, figure 1); 
a straining element disposed in the cavity and configured to remove particles from the fluid to provide the cleaned fluid, the straining element having an open first end and an open second end opposite the open first end (see straining element 5, figures 1-2); wherein an angle between a first axis of the body extending from a center of the inlet 
a drywell extending into the cavity (sheath 21); 
at least one magnet disposed in the drywell (magnet 5).
Maruoka does not expressly provide for a baffle inside of the straining element that is disposed between the magnet and the debris drain.
	Thoma discloses in figures 1-5 (note the embodiment of figure 5 may replace that of the other figures, see C2/L3-5) a magnetic separator (title) having a straining element (S) wherein within the straining element is disposed a magnet (M) which is provided with a drywell or sheath (jacket H), the jacket (H) provided as illustrated in figure 5 with baffles (ribs R). Thoma provides the ribs to prevent dispersing of particles when removing the separator element (C4/L1-27).
	It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified the sheath (21) of Maruoka to further include baffle(s) in the form of ribs (R) as taught by Thoma for the purpose of preventing particle dispersion during separating removal.
Regarding claim 12, Maruoka further provides wherein the at least one magnet (8) is configured to be removed from the drywell (sheath 21) without causing liquid within the cavity to drain from the pipeline strainer ([0012-0013]).
Regarding claim 13, Maruoka further provides wherein an open end of the drywell is disposed at a center of the open second end of the straining element (see figures 1-2 of Maruoka).

a body (1) having a Y-shape (see figures 1-2) and comprising an inlet for a fluid (2), an outlet for a cleaned fluid (3), a debris drain (31), and a cavity inside of the body connecting the inlet, the outlet, and the debris drain (see interior of case 1, figure 1); 
a straining element disposed in the cavity and configured to remove particles from the fluid to provide the cleaned fluid, the straining element having an open first end and an open second end opposite the open first end (see straining element 5, figures 1-2); 
a drywell extending into the cavity (sheath 21); 
at least one magnet disposed in the drywell (magnet 5) and configured to be removed from the drywell without causing liquid within the cavity to drain from the pipeline strainer ([0012-0013]);
a removable cover secured to the body (11), the removable cover comprising a first shoulder for retaining the open second end of the straining element within the cavity (see figure 1), wherein a second shoulder is in the body for retaining the open second end of the straining element (see shoulder receiving second end in figure 1); wherein an end of the drywell is disposed in the removable cover (see figure 1).
Maruoka does not expressly provide for a baffle inside of the straining element that is disposed between the magnet and the debris drain.
	Thoma discloses in figures 1-5 (note the embodiment of figure 5 may replace that of the other figures, see C2/L3-5) a magnetic separator (title) having a straining element (S) wherein within the straining element is disposed a magnet (M) which is provided 
	It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified the sheath (21) of Maruoka to further include baffle(s) in the form of ribs (R) as taught by Thoma for the purpose of preventing particle dispersion during separating removal.
Regarding claim 19, Maruoka further provides wherein an angle between a first axis of the body extending from a center of the inlet to a center of the outlet and a longitudinal axis of the straining element extending from the open first end to the open second end is greater than 0 degrees and less than 90 degrees (See figures 1-2, y shaped body).
Regarding claim 20, Maruoka further provides wherein a longitudinal axis of the drywell and the longitudinal axis of the straining element are coincident (see figures 1-2).
Allowable Subject Matter
Claims 2-5, 8-11, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DAVID C MELLON/Primary Examiner, Art Unit 1759